        Case 18-34658 Document 641 Filed in TXSB on 12/08/20 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                              ENTERED
                                                                                                12/08/2020
IN RE:                                           §
HOUTEX BUILDERS, LLC, et al                      §       CASE NO: 18-34658
                                                 §
415 SHADYWOOD, LLC                               §       CASE NO: 18-34659
                                                 §
2203 LOOSCAN LANE, LLC                           §       CASE NO: 18-34660
                                                 §       Jointly Administered Order
        Debtor(s)                                §
                                                 §       CHAPTER 11

                                             ORDER

On December 8, 2020, during hearing on the Objection to Claim of CD Homes (ECF No. 334),
the court made an oral ruling allowing supplementation of the record. This order memorializes
that oral ruling. CD Homes may move to supplement the record and seek to have admitted into
evidence invoices that it claims were paid by credit card by filing a single document that contains
(1) the invoices for each project (2) the credit card statement indicating that invoice was paid (3)
the canceled check that shows the credit card was paid.

The motion and supplement should be filed not later than December 13, 2020. The court will
thereafter rule by order on the admissibility of the supplement.

SO ORDERED.

       SIGNED: 12/08/2020.


                                                  ___________________________________
                                                  Jeffrey P. Norman
                                                  United States Bankruptcy Judge




1/1
